Scott & Stringfellow, LLC New York, NY March 20, 2012 Forward looking statements This presentation contains certain forward-looking statements that are included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such information involves risks and uncertainties that could result in the Company's actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, (1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3) the Company could have adverse legal actions of a material nature; (4) the Company may face competitive loss of customers; (5) the Company may be unable to manage its expense levels; (6) the Company may have difficulty retaining key employees; (7) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (8) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (9) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; (10) the Company may experience difficulties growing loan and deposit balances; (11) the current economic environment poses significant challenges for us and could adversely affect ourfinancial condition and results of operations; (12) continued deterioration in the financial condition of the U.S. banking system may impact the valuations of investments the Company has made in the securities of other financial institutions resulting in either actual losses or other than temporary impairments on such investments; and (13) the effects of the Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) recently adopted by the United States Congress. Forward-looking statements made herein reflect management's expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward- looking statement to reflect events or circumstances that arise after the date such statements are made. •Total Assets $2.8 bil •Branches68 •FTE795 •Market Cap$512 mil •Institutional Ownership63% •Average Daily Volume $1.9 mil Date: March 9, 2012 Value in the banking sector? Checklist for success in current environment: •Capital –Strongly capitalized •Markets –Solid distribution network –Stable geographic markets –Disciplined competition •Performance –Strong net interest margin –Strong NIM management –Strong fee income –Ability to control expenses •Growth –Liquidity to grow –Ability to grow share in market –Opportunity to grow into new markets •Management City Holding Company •Markets:Operates an extremely strong retail/commercial franchise in stable markets with disciplined competition •Asset Quality:Strong compared to peers and City’s management has recognized and dealt with issues •Performance:Has consistently outperformed peers with respect to earnings, capital, and liquidity •Growth:Growing and succeeding in slow- growth stable markets with targeted expansion into new markets Key markets 1st Branch Share & 9% Deposit Share in Huntington WV/Ashland KY MSA $4.3 Billion 1st Branch Share & 11% Deposit Share in WV’s largest market; $5.8 Billion 1st & 29% Deposit Share $2.0 Billion 2ndBranch Share & 9% Deposit Share in Morgan, Berkeley & Jefferson Co. WV $2.0Billion The key to City’s success: an enviable deposit franchise •Branches68 •Average Deposits per Branch$32.7 MM •Average Households per Branch2,300 •Average Deposit Share12.3% •Average Household Share27% City’s deposit franchise: ($000’s omitted) Deposits Share Branches Share Charleston MSA 11% 16 16% Huntington/Ashland MSA 9% 13 12% Beckley MSA 29% 7 25% Greenbrier County, WV (Lewisburg) 25% 6 33% Eastern Panhandle
